Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeri (US 2015/0173986 A1).
Regarding claim 1, Beeri discloses a locking system of a wheelchair (wheelchair 2), the locking system (device 4) comprising: a locking member (leg 24), an actuator (leg release ring 38), a locking frame (outer sleeve 22), and an opening, wherein: the opening is disposed within the locking frame (see the opening in outer sleeve 22 in which leg 24 extends through; Fig. 4); the actuator is in communication with the locking member and is configured to move the locking member within the opening (Para. 0028); the actuator is operable in a retracted operation state and an extended operation state (Paras. 0028 & 031); the actuator is configured to move the locking member in an upward direction when the locking system is set from the extended operation state to the retracted operation state (Paras. 0028 & 0031); the actuator is configured to move the locking member in a downward direction when the locking system is set from the retracted operation state to the extended operation state; and the locking member is naturally biased in the extended operation state (spring biased; Paras. 0026, 0028 & 0031; Fig. 4).  

Regarding claims 10 & 20: Beeri further discloses wherein the locking member (leg 24) comprises a stop portion (pin 34); and the stop portion is configured to prevent the locking member from extending from the locking frame (sleeve 22) in the downward direction beyond a threshold distance (Fig. 4).  

Regarding claim 11, Beeri discloses a wheelchair frame (wheelchair 2); and a  locking system (device 4) comprising: a locking member (leg 24), an actuator (leg release ring 38), a locking frame (outer sleeve 22), and an opening, wherein: the locking frame is coupled to the wheelchair frame of the wheelchair (Fig. 4); the opening is disposed within the locking frame (see the opening in outer sleeve 22 in which leg 24 extends through; Fig. 4); the actuator is in communication with the locking member and is configured to move the locking member within the opening (Para. 0028); the actuator is operable in a retracted operation state and an extended operation state (Paras. 0028 & 031); the actuator is configured to move the locking member in an upward direction when the locking system is set from the extended operation state to the retracted operation state (Paras. 0028 & 0031); the actuator is configured to move the locking member in a downward direction when the locking system is set from the retracted operation state to the extended operation state; and the locking member is naturally biased in the extended operation state (spring biased; Paras. 0026, 0028 & 0031; Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beeri.
Regarding claims 2 & 12: Beeri does not disclose wherein the actuator is one of a pneumatic actuator, a hydraulic actuator, and an electrical actuator in the relied upon embodiment.  However, Beeri does contemplate the use of wherein the actuator is one of a pneumatic actuator, a hydraulic actuator, and an electrical actuator in an alternative embodiment (Para. 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a pneumatic, hydraulic or electrical actuator as taught by the alternative embodiment of Beeri for the purpose of raising and lowering the leg since doing so would provide the user greater control over the positioning of the leg.



Allowable Subject Matter
Claims 3 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 3 & 13 the prior art does not disclose a control device configured to set the actuator to one of the extended operation state and the retracted operation state; a pneumatic reservoir; and an pneumatic pump, wherein: the actuator is the pneumatic actuator; the pneumatic actuator is in communication with the locking member via a first path and a second path;  26when the locking system is set from the retracted operation state to the extended operation state, the pneumatic actuator receives gas from the pneumatic reservoir via the pneumatic pump and the first path; and when the locking system is set from the extended operation state to the retracted operation state, the pneumatic actuator receives the gas from the pneumatic reservoir via the pneumatic pump and the second path.  

Claims 4 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 4 & 14 the prior art does not disclose a control device configured to set the actuator to one of the extended operation state and the retracted operation state; a hydraulic reservoir; and a hydraulic pump, wherein: the actuator is the hydraulic actuator; the hydraulic actuator is in communication with the locking member via a first path and a second path; when the locking system is set from the retracted operation state to the extended operation state, the hydraulic actuator receives fluid from the hydraulic reservoir via the hydraulic pump and the first path; and when the locking system is set from the extended operation state to the retracted operation state, the hydraulic actuator receives the fluid from the hydraulic reservoir via the hydraulic pump and the second path.  

Claims 5 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 5 & 15 the prior art does not disclose a control device configured to set the actuator to one of the extended operation state and the retracted operation state, wherein: the actuator is the electrical actuator; the electrical actuator comprises a servo motor and a motor control circuit in communication with an electrical power source; and the electrical actuator is set to one of the extended operation state and the retracted operation state based on a value output by the motor control circuit.  Claim 6 depends from claim 5.  Claim 16 depends from claim 15.

Claims 7 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 7 & 17 the prior art does not disclose wherein the locking frame comprises a vertical portion and a flange portion, and wherein: the flange portion is integrally coupled to the vertical portion at a first end of the vertical portion; and the opening is disposed within the flange portion.  Claim 8 depends from claim 7.  Claim 18 depends from claim 17.
Claims 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 9 & 19 the prior art does not disclose the actuator is coupled to the locking frame.  

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JOHN D WALTERS/Primary Examiner, Art Unit 3618